    3:21-cv-02728-MGL       Date Filed 08/25/21    Entry Number 15   Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT SOUTH CAROLINA
                           COLUMBIA DIVISION

DISABILITY RIGHTS SOUTH
CAROLINA, ABLE SOUTH
CAROLINA, AMANDA McDOUGALD
SCOTT, individually and on behalf of
P.S., a minor; MICHELLE FINNEY,
individually and on behalf of M.F., a
minor; LYUDMYLA TSYKALOVA,
individually and on behalf of M.A., a                Case No. 3:21-cv-02728-MGL
minor; EMILY POETZ, individually and
on behalf of L.P., a minor; SAMANTHA
BOEVERS, individually and behalf of
P.B., a minor; TIMICIA GRANT,
individually and on behalf of E.G., a
minor; CHRISTINE COPELAND,
individually and on behalf of L.C., a
minor; HEATHER PRICE, individually                PLAINTIFFS’ MOTION TO AMEND
and on behalf of H.P., a minor; and                 CASE CAPTION TO CORRECT
CATHY LITTLETON, individually and                    SPELLING OF INDIVIDUAL
on behalf of Q.L., a minor,                       PLAINTIFF “TAMICA GRANT” TO
                                                        “TIMICIA GRANT”
             Plaintiffs,

      v.


HENRY McMASTER, in his official
capacity as Governor of South Carolina;
ALAN WILSON, in his official capacity as
Attorney General of South Carolina;
MOLLY SPEARMAN, in her official
capacity as State Superintendent of
Education; GREENVILLE COUNTY
SCHOOL BOARD; HORRY COUNTY
SCHOOL BOARD; LEXINGTON
COUNTY SCHOOL BOARD ONE;
OCONEE COUNTY SCHOOL BOARD;
DORCHESTER COUNTY SCHOOL
BOARD TWO; CHARLESON COUNTY
SCHOOL BOARD; and PICKENS
COUNTY SCHOOL BOARD,

             Defendants.
      3:21-cv-02728-MGL         Date Filed 08/25/21      Entry Number 15        Page 2 of 4




       Plaintiffs Disability Rights South Carolina, Able South Carolina, Amanda McDougald

Scott, individually and on behalf of P.S., a minor; Michelle Finney, individually and on behalf of

M.F., a minor; Lyudmyla Tsykalova, individually and on behalf of M.A., a minor; Emily Poetz,

individually and on behalf of L.P., a minor; Samantha Boevers, individually and behalf of P.B., a

minor; Timicia Grant, individually and on behalf of E.G., a minor; Christine Copeland,

individually and on behalf of L.C., a minor; Heather Price, individually and on behalf of H.P., a

minor; and Cathy Littleton, individually and on behalf of Q.L., a minor (collectively, “Plaintiffs”)

hereby move this Court, pursuant to Rule 15(a)(2), Fed. R. Civ. P., for leave to amend the case

caption to correct the spelling of Plaintiff Timicia Grant, who was improperly identified as Tamica

Grant in the Complaint filed on August 24, 2021, at ECF No. 1. References to Tamica Grant are

in the case caption and Paragraph Nos. 15 and 75 of the Complaint. Plaintiffs request that the

correction apply to all references to Ms. Grant.


Respectfully submitted,


WYCHE, P.A.

s/Rita Bolt Barker
Rita Bolt Barker
Federal Bar No. 10566
200 East Camperdown Way
Greenville, SC 29601
T: (864) 242-8235 | Fax: (864) 235-8900
E: rbarker@wyche.com

AMERICAN CIVIL LIBERTIES UNION OF SOUTH CAROLINA

Allen Chaney
Federal Bar No. 13181
P.O. Box 20998
Charleston, SC 29413
T: (843) 282-7953
E: achaney@aclusc.org


                                                   2
     3:21-cv-02728-MGL        Date Filed 08/25/21   Entry Number 15   Page 3 of 4




SOUTH CAROLINA APPLESEED LEGAL JUSTICE CENTER

Adam Protheroe
Federal Bar No. 11033
P.O. Box 7187
Columbia, SC 29202
T: (803) 816-0607 | Fax: (803) 779-5951
adam@scjustice.org


DISABILITY RIGHTS SOUTH CAROLINA

B. Randall Dong (Fed. Ct. ID 5989)
Anna Maria Conner (Fed. Ct. ID 5532)
Amanda C. Hess (Fed. Ct. ID 10303)
3710 Landmark Dr., Suite 208
Columbia, SC 29204
T: (803) 782-0639
dong@disabilityrightssc.org
conner@disabilityrightssc.org
hess@disabilityrightssc.org


AMERICAN CIVIL LIBERTIES UNION FOUNDATION

Louise Melling*
125 Broad St.
New York, NY 10004
T: (212) 549-2637
E: lmelling@aclu.org

Susan Mizner*
39 Drumm Street
San Francisco, CA 94111
T: (415) 343-0781
E: smizner@aclu.org


ARNOLD & PORTER KAYE SCHOLER LLP

John A. Freedman*
601 Massachusetts Ave, NW
Washington, DC 20001
T: 202.942.5316
E: john.freedman@arnoldporter.com
                                            3
      3:21-cv-02728-MGL        Date Filed 08/25/21   Entry Number 15   Page 4 of 4




*Motion to proceed pro hac vice forthcoming

Attorneys for the Plaintiffs

Date: August 25, 2021
Greenville, South Carolina




                                              4
